Upon consideration of the petition filed on the 31st day of March 2005 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 26th day of January 2006."
Upon consideration of the petition filed by Defendant on the 2nd day of December 2005 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Craven County:
"Denied by order of the Court in Conference this the 26th day of January 2006."